Citation Nr: 0739394	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-32 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for eczema of bilateral 
hands.

2.  Entitlement to service connection for left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to October 
1981.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.


FINDINGS OF FACT

1.  Dyshidrotic eczema of the hands was first manifested many 
years after service and has not been medically linked to 
service, to include exposure to herbicides as well as 
chemicals used as part of his duties as an aircraft mechanic.

2.  The competent evidence, overall, demonstrates that the 
veteran did not manifest a chronic left shoulder disorder in 
service, and that his currently diagnosed left shoulder 
bursitis is not related to his period of active military 
service.


CONCLUSIONS OF LAW

1.  Dyshidrotic eczema of bilateral hands was not incurred in 
or aggravated by active service, and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  A left shoulder disorder was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran served in the Republic of Vietnam during the 
Vietnam era.  He is presumed to have been exposed to an 
herbicide agent (Agent Orange).  38 C.F.R. 
§ 3.307(a)(6)(iii).  He shall be presumptively service 
connected for any disease listed at 38 C.F.R. § 3.309(e) if 
the requirements of 38 C.F.R. § 3.307(a) are also met, even 
if there is no record of such disease during service.  See 
38 C.F.R. § 3.309(e).  Certain chronic diseases, such as 
arthritis, shall be service connected if manifested to a 
compensable degree within one year from separation from 
service, provided the rebuttable presumptions of 38 C.F.R. 
§ 3.307 are also satisfied.  See 38 C.F.R. § 3.309(a).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

In this case, the veteran has been diagnosed as having left 
shoulder bursitis and dyshidrotic eczema of both hands.  
There is no evidence of arthritis within one year after his 
separation from service in October 1981, and neither 
condition is specified as a disease associated with exposure 
to herbicides.  Therefore, the presumptive provisions of 
38 C.F.R. § 3.309(a) & (e) are not for application.

Considering the claims on a direct basis, the Board finds 
that both claims must be denied.  There is no documented 
treatment for eczema of the hands in service, and the veteran 
does not directly allege that such disorder first manifested 
in service.  He did seek clinical treatment in August 1967 
for a 6-month history of left shoulder pain which, by 
examination, involved the biceps tendon on the proximal 
anterior aspect of the arm.  He elaborated that he 
experienced trouble for an "hour now and then - maybe one 
day - then not for weeks."  X-ray examination demonstrated 
left shoulder callous.  He was given an impression of rule 
out (R/O) calcific tendonitis.  There was no further 
complaint of left shoulder symptoms for the remaining 14 
years of his active service.  To the contrary, he 
specifically denied a history of "SKIN DISEASES" and 
"PAINFUL AND 'TRICK' SHOULDER" on examinations in November 
1968, March 1974 and September 1981.  At these examinations, 
his extremities and skin (other than scars) were clinically 
evaluated as normal.  This is highly probative evidence 
against the claims.

The post-service medical records first reflect treatment for 
left shoulder bursitis in 1995, and dyshidrotic eczema of the 
hands in 1987.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  The veteran, many years after his discharge from 
service, has come forward with recollections of having 
recurrent and/or persistent symptoms of left shoulder pain 
since service.  His current recollections conflict with his 
specific denial of such symptoms to military examiners in 
November 1968, March 1974, and September 1981, and are 
inconsistent with the medical documentation of treatment of 
record.  

The Board places greater probative value and reliability to 
the veteran's in-service denials of left shoulder symptoms, 
after his treatment in 1967, that was reported in the context 
of undergoing extensive physical examination to ensure that 
he was physically fit for continued military service.  His 
current recollection of symptoms experienced some 40 years 
after the single documented instance of treatment in service, 
and 26 years following his discharge from service is not 
persuasive evidence of continuity of symptomatology when 
reviewed in the context of the entire record.

Simply stated, the Board finds that the service medical 
record and post-service medical record outweigh the veteran's 
current contentions, providing evidence against these claims. 

Based on the above, service connection may not be established 
based on chronicity in service or post-service continuity 
symptoms first seen in service.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  

The Board further finds no competent evidence of a nexus 
between the veteran's currently diagnosed left shoulder 
bursitis and dyshidrotic eczema of the hands and his period 
of active service, to include herbicide exposure and/or 
chemicals and solvents used as part of his duties as an 
airplane mechanic.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) (direct service connection requires evidence 
of a current disability with a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service).  None of his treatment records 
reveal any evidence linking, or indicating a link, with his 
left shoulder and/or eczema to such events.

The Board acknowledges the veteran's belief that his left 
shoulder and eczema disorders originated during service 
and/or are causally related to events during service, to 
include his exposure to herbicides as well as various 
chemicals and solvents while working as an aircraft mechanic.  
However, there is no evidence that the veteran is trained or 
educated in medicine; therefore, he is not competent to offer 
an opinion as to the nature and etiology of his disorders.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a) (2007).

The Board finds that both service and post-service medical 
records provide evidence against his claims, outweighing the 
veteran's statements.  Accordingly, the Board finds that the 
preponderance of the evidence is against his service 
connection claims for left shoulder bursitis and dyshidrotic 
eczema of the hands.  38 U.S.C.A. § 5107(b).  The appeal, 
therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was substantially satisfied by 
way of letters sent to the veteran in June 2003 and October 
2003.  These letters informed the veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  He was asked to 
advise the AOJ of any relevant evidence that VA could obtain 
on his behalf or to submit such evidence itself to the AOJ.  
The veteran was not advised of the criteria for establishing 
a disability rating or effective date of award.  This notice 
defect, however, results in no prejudice to the veteran as 
the issues have no bearing on the claims until such time that 
an award of service connection is granted.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (a notice error is 
not prejudicial when concerning a benefit that cannot be 
awarded matter of law).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained all relevant and 
available VA and private treatment records identified by the 
veteran.  As decided above, the preponderance of the evidence 
is against a finding of persistent or recurrent symptoms of 
disability since service and the competent medical evidence, 
in the form of military examinations during service, shows 
that chronic disorders were not manifest in service.  As the 
evidence of record does not otherwise include any competent 
evidence suggesting an association between the current 
disorders and active service, the Board has no duty to 
provide examination or obtain medical opinion in this case.  
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003) (VA 
has no obligation to provide medical opinion pursuant to 
section 5103A(d) absent competent evidence that claimant's 
disability or symptoms are associated with service); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

ORDER

Service connection for left shoulder disorder is denied.

Service connection for dyshidrotic eczema of bilateral hands 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


